Two judgments of the Supreme Court, Nassau County, one dated May 13, 1974 and made in the first above-entitled matter and the other dated July 16, 1974 and made in the second above-entitled matter, affirmed, with one bill of costs in each matter jointly to (1) respondents and (2) inter*892venors-respondents. We agree with the determination of Special Term in the second above-entitled matter on the merits, although we do not approve its conclusion that the petitioners therein had no standing as aggrieved parties to bring the proceeding. Hopkins, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur. [78 Misc 2d 54]